NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                    March 22, 2019

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



JAQUAN ISAIAH WILLIAMS,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )            Case No. 2D17-666
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )


             Upon the court's own motion, this court's opinion dated March 20, 2019, is

withdrawn. A substitute opinion will be forthcoming.




I HEREBY CERTIFY THE FOREGOING IS A

TRUE COPY OF THE ORIGINAL COURT ORDER.



MARY ELIZABETH KUENZEL, CLERK


cc:
AA, AE